IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-19-00422-CV

MARY SUE SAUCEDA,
                                                              Appellant
v.

QUALITY MOTORS d/b/a QUALITY AUTOMOTIVE,
                                   Appellee



                            From the 13th District Court
                              Navarro County, Texas
                           Trial Court No. D18-27077-CV


                           MEMORANDUM OPINION


       This case involves a negligent-entrustment claim against a car dealership that

retained the certificate of title to a vehicle involved in a head-on collision. In one issue,

appellant, Mary Sue Sauceda, challenges the trial court’s judgment granting a motion for

summary judgment filed by appellee, Quality Motors d/b/a Quality Automotive

(“Quality Motors”). Sauceda argues that the trial court’s ruling on the motion for

summary judgment should be reversed because Quality Motors negligently entrusted the
vehicle to Danna Zertuche-Yanez, the other driver in the head-on collision, as a matter of

law. We affirm.

                            Factual & Procedural Background

       On March 17, 2017, Zertuche-Yanez signed a Motor Vehicle Retail Installment

Contract and Delivery and Acceptance Agreement with Quality Motors to take

possession of a red 2008 Mazda M3I. The Delivery and Acceptance Agreement included

a provision whereby Zertuche-Yanez acknowledged that she could not sell the vehicle,

leave it in someone else’s care, or encumber it in any way without the express, written

consent of the dealership. Pursuant to the Retail Installment Contract, Zertuche-Yanez

agreed to pay $674.81 for plates and registration, make a $1,500 down payment, and then

make $200 installment payments every two weeks beginning on March 25, 2017, until she

paid off the vehicle. Zertuche-Yanez also completed an Application for Texas Title and

Registration at that time. Thereafter, she took possession and control of the vehicle, and

Quality Motors submitted the application for title to the Texas Department of Motor

Vehicles for processing.

       On April 12, 2017, approximately a month after she purchased the car, Zertuche-

Yanez was involved in a head-on collision with Sauceda. Zertuche-Yanez was traveling

southbound on N.W. County Road 170 in Navarro County, Texas, and Sauceda was

traveling northbound. According to Sauceda, Zertuche-Yanez drove the Mazda into the

middle of the road while following a curve and struck Sauceda’s 2007 Ford Fusion,


Sauceda v. Quality Motors                                                           Page 2
causing significant damage to Sauceda’s vehicle along with serious personal injuries.

Zertuche-Yanez was current on her bi-weekly installment payments at the time of the

accident.

       Sauceda filed suit against Zertuche-Yanez and Quality Motors on several

negligence theories.        In support of her negligent entrustment theory against the

dealership, Sauceda filed a traditional motion for partial summary judgment asking the

trial court to find, as a matter of law, that Quality Motors: (1) retained ownership of the

Mazda at the time of the collision; and (2) had a duty to ensure Zertuche-Yanez was a

licensed and competent driver and that they breached that duty.

       Quality Motors filed a reply to Sauceda’s motion and then filed its own traditional

motion for summary judgment asking the trial court to find, as a matter of law, that

Quality Motors did not: (1) own or control the vehicle at the time of the accident; and (2)

have a duty to ensure that Zertuche-Yanez was licensed when it sold the vehicle to her.

Quality Motors also asked the trial court to enter summary judgment in its favor on

Sauceda’s claims of negligent training, negligence per se, and gross negligence.

       After a hearing, the trial court denied Sauceda’s summary-judgment motion and

granted Quality Motors’s cross-motion for summary judgment.1 Subsequently, Sauceda




       1Although the trial court conducted a hearing on the parties’ competing motions for summary
judgment, appellant did not make arrangements for the reporter’s record to be filed in this Court.

Sauceda v. Quality Motors                                                                  Page 3
settled her claims against Zertuche-Yanez and filed a notice of non-suit as to Zertuche-

Yanez only. This appeal followed.

                                               Issue One

        In her sole issue on appeal, Sauceda contends that the trial court improperly

granted Quality Motors’s traditional motion for summary judgment on her negligent-

entrustment claim.2

APPLICABLE LAW

        We review a trial court’s summary judgment de novo. Mann Frankfort Stein & Lipp

Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009). When, as here, both parties move

for summary judgment and the trial court grants one motion and denies the other, we

review all of the summary judgment evidence, determine all issues presented, and render

the judgment the trial court should have. See id.; see also Palasota v. Doron, No. 10-16-

00326-CV, 2018 Tex. App. LEXIS 3098, at **6-7 (Tex. App.—Waco May 2, 2018, no pet.)

(mem. op.).


        To prevail on a traditional motion for summary judgment, the movant must show

that no genuine issue of material fact exists and that he is entitled to judgment as a matter

of law. TEX. R. CIV. P. 166a(c); Sw. Elec. Power Co. v. Grant, 73 S.W.3d 211, 215 (Tex. 2002).



        2On appeal, Sauceda does not challenge the trial court’s grant of summary judgment in favor of
Quality Motors on Sauceda’s negligent training, negligence per se, and gross-negligence claims.
Consequently, we do not address those causes of action here. See Western Steel Co. v. Altenburg, 206 S.W.3d
121, 124 (Tex. 2006) (cautioning that, absent fundamental error, appellate courts should refrain from
deciding cases on legal errors not assigned by the parties).

Sauceda v. Quality Motors                                                                           Page 4
A defendant who conclusively negates a single essential element of a plaintiff’s cause of

action is entitled to summary judgment on that claim. Frost Nat’l Bank v. Fernandez, 315

S.W.3d 494, 508-09 (Tex. 2010). Consequently, if any one of the grounds for summary

judgment are meritorious, we must affirm the summary judgment.                 Tex. Workers’

Compensation Comm’n v. Patient Advocates of Tex., 136 S.W.3d 643, 648 (Tex. 2004).


       The elements of negligent entrustment are: (1) entrustment of a vehicle by the

owner; (2) to an unlicensed, incompetent, or reckless driver; (3) that the owner knew or

should have known to be unlicensed; (4) who was negligent on the occasion in question;

(5) and whose negligence proximately caused the accident.             Schneider v. Esperanza

Transmission Co., 744 S.W.2d 595, 596 (Tex. 1987) (internal citations omitted); Williams v.

Parker, 472 S.W.3d 467, 472 (Tex. App.—Waco Aug. 27, 2015, no pet.).


       A plaintiff must ordinarily establish that a defendant owned the vehicle in

question to recover for negligent entrustment. Dean v. Lowery, 952 S.W.2d 637, 639 (Tex.

App.—Beaumont 1997, writ denied). To determine ownership for negligent entrustment

purposes, the law creates a rebuttable presumption that the person named on the

certificate of title is the owner of the vehicle. Id. (citing Pioneer Mut. Compensation Co. v.

Diaz, 177 S.W.2d 202, 204 (Tex. 1944)).        However, several factors may rebut the

presumption, including payment of consideration, possession, care, management, claim

of ownership, exercise of control, and the power to dispose of the vehicle. See Jacobini v.

Hall, 719 S.W.2d 396, 400 (Tex. App.—Fort Worth 1986, writ ref’d n.r.e.). That a party is
Sauceda v. Quality Motors                                                               Page 5
the named insured on insurance covering the vehicle is also evidence of ownership,

though not conclusive evidence of that fact. Dean, 952 S.W.2d at 640.


       Furthermore, if a conflict exists between (a) ownership as established by a

complete transfer of possession and a contract of sale and (b) ownership as established

by the certificate of title, the former prevails. See Hudson Buick v. Gooch, 7 S.W.3d 191, 198

(Tex. App.—Tyler 1999, pet. denied) (concluding that section 2.401(b) of the Texas

Business and Commerce Code controls over the Certificate of Title Act’s provision that

purports to void the sale of an automobile absent the transfer of the certificate of title3);

see also TEX. BUS. & COMM. CODE § 2.401(b) (title passes to the buyer at the time and place

at which the seller physically delivers the goods, despite any reservation of a security

interest and even though a document of title is to be delivered at a different time or place).


ANALYSIS

       Based on the pleadings, the only two grounds upon which the trial court could

have rendered summary judgment in favor of Quality Motors for the negligent-

entrustment claim are as follows: (1) Quality Motors did not own or control the vehicle

at the time of the accident; or (2) Quality Motors did not have a duty to ensure that

Zertuche-Yanez was licensed when it sold her the vehicle.



       3  The relevant provision of the Certificate of Title Act is section 501.071(a) of the Texas
Transportation Code, which provides, “a motor vehicle may not be the subject of a subsequent sale unless
the owner designated on the title submits a transfer of ownership of the title.” TEX. TRANSP. CODE §
501.071(a).

Sauceda v. Quality Motors                                                                        Page 6
        The first ground in Quality Motors’s summary-judgment motion clearly addresses

the first element of a negligent-entrustment claim (i.e., the ownership element). It is

undisputed that Quality Motors held naked legal title4 to the Mazda to retain its security

interest in same. This fact created a presumption that Quality Motors owned the vehicle.

However, Quality Motors presented the trial court with uncontroverted evidence to rebut

this presumption of ownership, including:

    •   Zertuche-Yanez’s deposition testimony, confirming that on March 17, 2017, per
        her understanding, she bought the 2008 Mazda M3I and took possession of same
        without any intention of relinquishing possession of the vehicle to Quality Motors;

    •   An affidavit of Jose Recinos, owner of Quality Motors, confirming that on March
        17, 2017, Zertuche-Yanez completed the paperwork necessary to complete Quality
        Motors’ sale of the vehicle to her;

    •   The deposit slip from Quality Motors memorializing Zertuche-Yanez’s payment
        of consideration for the vehicle;

    •   The relevant installment contract, listing Zertuche-Yanez as the buyer;

    •   Zertuche-Yanez’s completed application for Texas title and registration; and

    •   Zertuche-Yanez’s proof of insurance, listing the Mazda as a covered vehicle prior
        to the accident;

And, although the Delivery and Acceptance Agreement prohibited Zertuche-Yanez from

selling the vehicle, leaving it in someone else’s care, or encumbering it in any way without



        4A seller who holds “naked legal title” is one who retains a certificate of title as a security interest
in a vehicle but has delivered the control and possession of the vehicle to another and accepted part
payment upon the agreed purchase price. See Rush v. Smitherman, 294 S.W.2d 873, 878 (Tex. Civ. App.—
San Antonio 1956, writ ref’d). The authority over the use of the vehicle remains in the beneficial owner as
opposed to the naked legal title holder. Id. at 876.

Sauceda v. Quality Motors                                                                               Page 7
the express, written consent of the dealership, we conclude that Quality Motors presented

sufficient evidence to rebut the presumption of ownership at summary judgment,

notwithstanding this limitation on Zertuche-Yanez’s control over the vehicle. See Gooch,

7 S.W.3d at 196 (concluding that because no facts were in dispute as to the sale of the

vehicle in question, the ownership issue was a question of law which the trial court erred

in submitting to the jury).

       Furthermore, Zertuche-Yanez was not an agent or bailee of Quality Motors but

was a purchaser. See Rush v. Smitherman, 294 S.W.2d 873, 878 (Tex. Civ. App.—San

Antonio 1956, writ ref’d) (finding no authority to support the idea that a seller should be

held liable in tort for his purchaser under a contract to sell). Thus, when the accident

occurred, Quality Motors, as the naked title owner of the vehicle, had no right to possess

or control the car such that it should be held liable for allegedly negligently entrusting it

to Zertuche-Yanez. See id. (“The Certificate of Title Act was never intended to enlarge

the tort liability of . . . the naked title owner of [a] vehicle.”). Having found that Quality

Motors, as a matter of law, did not own the vehicle in question, we overrule Sauceda’s

sole issue on appeal.

                                        Conclusion

       We affirm the judgment of the trial court.


                                                  MATT JOHNSON
                                                  Justice


Sauceda v. Quality Motors                                                               Page 8
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Wright5
*(Chief Justice Gray dissenting with a note)
Affirmed
Opinion delivered and filed August 25, 2021
[CV06]

*(Chief Justice Gray dissents. A separate opinion will not issue. Chief Justice Gray notes,
however, that Quality Motors exercised significant control over the vehicle by limiting its
use and operation to a person it knew was an unlicensed driver. This is not a situation in
which the vehicle was sold and the only interest retained in the vehicle was a security
interest, a lien, that Quality Motors sought to protect by holding the title to the
vehicle. Whether Quality Motors attempted to protect its lien interest but made no effort
to protect the motoring public by limiting use of the vehicle, that it owned and for which
it exercised its right to control the use and operation of, to be driven only by a licensed
driver is a fact question. Summary judgment in favor of Quality Motors should not have
been granted to either party. Because the Court affirms the trial court’s judgment which
granted summary judgment to Quality Motors, Chief Justice Gray respectfully dissents.)




        5  The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals,
sitting by assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE ANN. §§ 74.003,
75.002, 75.003.

Sauceda v. Quality Motors                                                                          Page 9